The present application is being examined under the pre-AIA  first to invent provisions. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
- Braun (US PAT 6392610) discloses detecting, based on a process (Braun Fig. 15-17) that resides on a wireless device (Braun Abstract note: this reads on an antenna device), an optimization event (Braun Fig. 15-17 Items65, 68, 71 Col. 10 line 55-65 note: this reads on using VSWR for optimization) indicating that a set of antennas (Braun Abstract note: this reads on at least two switchable antenna elements) of the wireless device are to be optimized for wireless communication; accessing a state record (Braun Fig. 17 Item 72 note: this reads on access state i VSWR record) that identifies the process and that specifies a performance parameter for each antenna (Braun Col. 10 line 50-65); and configuring one or more of the antennas based on the performance parameter (Braun Abstract Col. 10 line 15-25 note: this reads on switching antennas).
Kazmi (US 20130051261) discloses including at least one of activating an antenna based on its respective performance parameter, or deactivating an antenna based on its respective performance parameter (Kazmi paragraph 0091, 0121 Fig. 8).
Ramanathan (US PAT 7321580) discloses identifies the process and that specifies a performance parameter for each antenna, including: searching a database (Ramanathan Fig. 5 Item 512 Col. 9 line 60-67 note: this reads on antenna characteristic database) of state records utilizing an identifier for the process; identifying 
Lee (US 20190123433) discloses adjust antenna using confidence score meeting a confidence threshold (Lee paragraph 0034).
However, the combination of Braun, Kazmi, Ramanathan and Lee fails to teach “detecting, based on a process that resides on a wireless device, an optimization event indicating that a set of antennas of the wireless device are to be optimized for wireless communication; accessing a state record that identifies the process and that specifies a performance parameter for each antenna, including: searching a database of state records utilizing an identifier for the process; identifying the state record based on the state record including the identifier for the process; selecting the state record based on a confidence score for the state record meeting a confidence threshold; and configuring one or more of the antennas based on the performance parameter, including at least one of activating an antenna based on its respective performance parameter, or deactivating an antenna based on its respective performance parameter”.
Accordingly, Applicant’s claims are allowed for these reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701.  The examiner can normally be reached on Monday-Thursday, 8:00AM-4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641